Citation Nr: 1808829	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for deep vein thrombosis, to include as secondary to multiple myeloma.

3.  Entitlement to service connection for pulmonary infarct/embolism, to include as secondary to multiple myeloma.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back condition.

5.  Entitlement to service connection for a low back condition, to include as secondary to multiple myeloma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied a claim of entitlement to service connection for multiple myeloma, deep vein thrombosis, and pulmonary infarct/embolism and found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a low back condition. 

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The Board notes that a claim of entitlement to service connection for a low back condition was previously denied in July 1994 rating decision.  The Board acknowledges that the RO reopened the Veteran's claim in the December 2013 Statement of the Case and adjudicated it on the merits.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The issues have been recharacterized accordingly.

The issues of entitlement to service connection for multiple myeloma, deep vein thrombosis, pulmonary infarct/embolism, and a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied entitlement to service connection for a low back condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's July 1994 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a low back condition and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back condition.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision is final as to the claim of entitlement to service connection for a low back condition.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a low back condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

As the Board's decision to reopen the claim of entitlement to service connection for a low back condition is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747(1992).

II. New and Material Evidence

The Veteran's claim of entitlement to service connection for a low back condition was previously denied, and he seeks to reopen the claim.

In general, unappealed RO rating decisions are final.  See 38 U.S.C. § 7104(b), 7105(c); 38 C.F.R. § 20.1103.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In the present case, the Veteran initially filed a claim of entitlement to service connection for a low back condition in October 1993.  In a July 1994 rating decision, the RO denied the claim on the basis that the evidence failed to show a currently diagnosed low back condition and that there was no evidence of an in-service event.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The July 1994 rating decision therefore became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's July 1994 rating decision included the Veteran's service treatment records and a VA examination report.  Based on this evidence, the RO concluded that the Veteran did not have a currently diagnosed low back condition that was incurred in or caused by service and denied the Veteran's claim for service connection.

In March 2012, the Veteran requested that his claim of entitlement to service connection for a low back condition be reopened.  Relevant additional evidence received since the RO's July 1994 rating decision includes treatment records and a VA examination report showing diagnoses of a low back condition, as well as the Veteran's assertions that his low back condition is secondary to multiple myeloma.

This evidence was not previously on file at the time of the RO's July 1994 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of a current disability, which is one of the reasons that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence that the Veteran currently had a low back condition.  The newly received evidence consists of treatment records and a VA examination report showing that the Veteran has been diagnosed with a low back condition.  Moreover, evidence relating the Veteran's current low back condition to multiple myeloma is material because it raises an alternative theory of entitlement, i.e., that the Veteran's low back condition is caused or aggravated by his multiple myeloma.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a low back condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for a low back condition is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  The underlying claim is addressed further in the Remand section below.


ORDER

As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a low back condition is reopened; the appeal is granted to this extent only.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

The Veteran contends that his multiple myeloma is the result of in-service exposure to ionizing radiation.  He has offered several theories of such exposure: (1) he was exposed to radiation from annual, flight physical chest x-rays taken on old x-ray equipment; (2) he was exposed to radiation during flights in bombers; and (3) he was exposed to radiation due to his proximity to nuclear weapons while serving in Strategic Air Command.  See September 2017 Hearing Transcript; February 2014 Statement in Support of Claim.  He further contends that deep vein thrombosis, pulmonary infarct/embolism, and a low back condition are all secondary to multiple myeloma.

The Board observes that service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C. § 1112 (c) and 38 C.F.R. § 3.309 (d).  Second, if the condition at issue is a "radiogenic disease," service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Presumptive service connection under 38 U.S.C. § 1112 (c) and 38 C.F.R. § 3.309 (d) is warranted for certain diseases, including multiple myeloma, present in a "radiation-exposed veteran."  A "radiation-exposed veteran" is one who participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. 
 § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

The Board notes at the outset that the Veteran is not a "radiation exposed veteran" for purposes of 38 C.F.R. § 3.309 (d)(3), as he did not participate in one of the specifically listed radiation-risk activities, such as on-site participation in an atmospheric detonation of a nuclear device, service in Hiroshima or Nagasaki following World War II, or any other specified activity.  The Veteran has also not asserted such participation.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309 (d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), a veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a "radiogenic disease" and claims exposure to ionizing radiation in service.  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes certain enumerated diseases.  38 C.F.R. § 3.311 (b)(2).  Multiple myeloma is a radiogenic disease.  38 C.F.R. § 3.311 (b)(2)(xv).  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311 (a)(1).  

Here, the claims file reflects the Veteran has been diagnosed with multiple myeloma, which is a radiogenic disease, and he contends that the radiogenic disease is a result of exposure to ionizing radiation while in service.  Thus, a dose assessment is necessary prior to adjudication of the claim.

Section 3.311 details the procedures for procuring dose estimates based on claimed exposure.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311 (a)(2).  In all other claims involving radiation exposure (such as this claim), Section 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records that may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a)(2)(iii).

Here, in August 2013, the RO requested records concerning the Veteran's exposure to radiation from the relevant service department (in this case, the U.S. Air Force). The U.S. Air Force responded in August 2013 that a query of the occupational radiation exposure monitoring records in the USAF Mater Radiation Registry resulted in no radiation exposure data for the Veteran.  Thereafter, in January 2017, the RO sent another request to the U.S. Airforce for records concerning the Veteran's exposure to radiation and specified that the "Veteran's appeal is based on exposure due to multiple x-rays, to the chest and other areas, using older x-ray machines."  In March 2017, the RO associated the August 2013 U.S. Air Force response letter with the claims file.  In the May 2017 supplemental statement of the case, the RO advised the Veteran that this memorandum was received in response to its January 2017 request for information.  The RO also obtained the Veteran's personnel records.  As such, it appears that the relevant, available records have been assembled.

However, the RO did not continue the development required by 38 C.F.R. §  3.311 (a)(2)(iii), which instructs that these records should be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  In other words, even though the U.S. Air Force concluded that no information could be provided for the Veteran, the RO did not have discretion to stop developing the claim.  

Here, service records show that the Veteran served as a navigator with Strategic Air Command and that he was on flight status.  During the September 2017 Board hearing, the Veteran testified that his duties brought him in close proximity to nuclear weapons and other forms of radiation while on Air Force bombers and that he underwent eight annual chest x-rays in the between 1970 and 1978 utilizing old x-ray machines that emitted large amounts of radiation.  The Veteran's testimony is consistent with his military performance review records, which show that the Veteran's duties involved nuclear weapons and flight time.  See, e.g., October 1983 Officer Effectiveness Report (Veteran supervised all activities of mission ready and initially qualifying FB-111 aircrew whose objectives are to deliver nuclear weapons); July 1982 Officer Effectiveness Report (Veteran served as a unit radar navigator, which involved maintaining constant combat readiness to ensure accurate and reliable delivery of nuclear weapons).  Additionally, service treatment records confirm that he received annual chest x-rays.  

In light of the foregoing, the Board finds that, on remand, the AOJ should forward the records of the Veteran's alleged in-service radiation exposure to the Under Secretary for Health for preparation of a dose estimate.  Once the Undersecretary for Health provides a radiation dose estimate for the Veteran, then the RO must determine whether this claim should be sent to the Undersecretary for Benefits for additional review.  See generally 38 C.F.R. §§ 3.311 (a)(2)(iii), (b), and (c).

The Board acknowledges the August 2017 private opinion of the Veteran's treating oncologist that the Veteran's multiple myeloma was "caused by his exposure to radiation in connection with his USAF service."  Initially, the Board notes that the opinion is unsupported by rationale or explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  Moreover, it is not clear that the physician had access to the Veteran's claims file or upon what information he based his opinion as it related to this Veteran.  This is especially important here because the issue in the case turns on the amount of radiation to which the Veteran was actually exposed.  In this regard, it is not in dispute that exposure to ionizing radiation can cause a radiogenic disease, such as multiple myeloma.  See 38 C.F.R. § 3.311 (b)(2) ("[T]he term 'radiogenic disease' means a disease that may be induced by ionizing radiation.").  However, without the benefit of knowing the Veteran's radiation dose estimate, which has yet to be obtained, the physician could not provide a probative medical nexus between the Veteran's estimated radiation exposure and multiple myeloma.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Accordingly, without such foundational information or supporting explanations, the Board does not find that this opinion is probative enough upon which to grant service connection.

With respect to the Veteran's claim of entitlement to service connection for deep vein thrombosis, pulmonary infarct/embolism, and a low back condition, the Board finds that this claim is inextricably intertwined with his pending service connection claim for multiple myeloma.  Specifically, the Veteran contends that deep vein thrombosis, pulmonary infarct/embolism, and a low back condition are secondary to multiple myeloma.  Thus, it is appropriate to defer final appellate review of these issues until the inextricably intertwined claim of entitlement to service connection for multiple myeloma has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's personnel records and other pertinent documents, along with a summary of the claimed circumstances of the Veteran's radiation exposure, to the VA Under Secretary for Health for a radiation dose estimate, in accordance with 38 C.F.R. §  3.311 (a)(2)(iii).  The summary of the Veteran's contentions regarding radiation exposure should reflect full consideration of the Veteran's February 2014 statement attached to his VA Form 9 and the September 2017 hearing testimony.  A copy of any letter sent to the Undersecretary for Health requesting a radiation dose estimate for the Veteran, and any reply, should be included in the claims file.

2. After the Undersecretary for Health responds with a radiation dose estimate for the Veteran, the AOJ should review that estimate and determine whether any additional development of this claim is required, to include whether it should be sent to the Undersecretary for Benefits.  A copy of any determination that additional development is required, to include any letter sent to the Undersecretary for Benefits requesting additional review of this claim, should be included in the claims file.

3. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


